Citation Nr: 0018181	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-06 825A	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error in the January 
29, 1998 Board of Veterans' Appeals decision, which denied a 
claim of entitlement to service connection for a circulatory 
disorder.



REPRESENTATION

Moving Party Represented by:  The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from December 1961 to December 
1963.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on a motion by the veteran for 
revision or reversal on the grounds of clear and unmistakable 
error (CUE) in a January 29, 1998 Board decision that denied 
the veteran's claim of entitlement to service connection for 
a circulatory disorder.  



FINDINGS OF FACT

1.  In a January 29, 1998 decision, the Board denied the 
veteran's claim of entitlement to service connection for a 
circulatory disorder.

2.  The veteran and his representative allege that the Board 
improperly interpreted and evaluated the evidence, and that 
the evidence of record establishes that the veteran's 
circulatory disorder was incurred during his period of active 
service. 

3.  The record does not suggest that any of the correct 
facts, as they were known at that time, were not before the 
Board on January 29, 1998, or that the Board incorrectly 
applied statutory or regulatory provisions extant at that 
time such that the outcome of the claim would have been 
manifestly different but for the error. 



CONCLUSION OF LAW

The Board's January 29, 1998 decision, which denied the 
veteran's claim of entitlement to service connection for a 
circulatory disorder, did not contain CUE.  38 U.S.C.A. § 
7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400-20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that in a June 1999 statement, the 
veteran advised the Board that he was pursuing a claim of 
revision or reversal of the Board's January 29, 1999 decision 
on the grounds of CUE.  The veteran also submitted medical 
evidence documenting treatment from February to March 1999, 
which was not before the Board at the time of the January 29, 
1999 decision.  The veteran requested the Board to consider 
this evidence in conjunction with his allegation of CUE.  The 
Board notes that it cannot consider this evidence in 
conjunction with the veteran's CUE claim, because when 
adjudicating a claim of CUE, the Board is to review "the 
record and the law that existed" when the prior Board 
decision was made.  An exception to this rule is where a 
Board decision was issued on or after July 21, 1992.  In 
those cases, the record that existed when the prior Board 
decision was made includes relevant documents possessed by 
the Department of Veterans Affairs not later than 90 days 
before such record was transferred to the Board for review in 
reaching that decision, provided that the documents could 
reasonably be expected to be part of the record.  See 38 
C.F.R. § 20. 1403.  In the present case, while the Board 
decision was issued after July 21, 1992, the records to not 
appear to be relevant documents possessed by the Department 
of Veterans Affairs which could reasonably be expected to be 
part of the record since they were dated after the Board 
decision.  As such, the Board cannot consider this evidence.  

The veteran and his representative argue that there was clear 
and unmistakable error (CUE) in the January 29, 1998 Board 
decision, which denied the veteran's claim of entitlement to 
service connection for a circulatory disorder.  The veteran 
disagrees with the way in which the Board interpreted and 
evaluated the medical evidence of record.  In this regard, 
the veteran argues that his thromboembolic disease and 
associated symptoms should be service connected as having 
been incurred during service or aggravated by cold injuries 
sustained in service.  As such, the veteran contends that his 
claim of entitlement to service connection should have been 
granted.  

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated under 38 C.F.R. §§ 20.1400-1411 (1999).  
Pursuant to 38 C.F.R. § 20.1404(b), a motion alleging CUE in 
a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the aforementioned threshold pleading 
requirements.  Motions that fail to comply with these 
requirements shall be denied.  The Board notes that it has 
original jurisdiction to determine whether CUE exists in a 
prior final Board decision.

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  The provisions of 38 C.F.R. § 
20.1403 address what constitutes CUE and provide as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.
(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The veteran essentially disagrees with the Board's weighing 
and evaluation of the evidence.  The Board construed the 
evidence as showing that the veteran has been repeatedly 
diagnosed with a Protein-S deficiency, which has been 
characterized as a hereditary disorder.  Further, the 
veteran's thromboembolic disease as well as other aspects of 
the veteran's circulatory problems have been clinically 
attributed to this hereditary condition.  Accordingly, the 
Board concluded that service connection for a circulatory 
disorder was not warranted.  The veteran contends that the 
evidence shows otherwise.  However, such an allegation does 
not constitute a valid claim of CUE.  As stated by the Court, 
in order for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Errors constituting CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.' "  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  

In this case, the evidence before the Board at the time of 
the January 29, 1998 decision included service medical 
records and private post-service treatment records.  The 
Board had access to all relevant evidence and determined that 
there was no evidence of record linking the veteran's 
circulatory disorders to his period of service.

The pertinent regulations governing claims of entitlement to 
service connection at the time of the Board's January 29, 
1998 decision indicated that a veteran was entitled to 
service connection for disability resulting from personal 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1997).  Further, service connection 
was warranted for cardiovascular disease, if it was 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Also, service connection 
was warranted if a condition was noted during service but not 
shown to be chronic, if there was evidence of continuity of 
symptomatology after service.  See 38 C.F.R. § 3.303(b) 
(1997).  

Based on the aforementioned evidence and the controlling law, 
the Board concluded that the evidence of record did not show 
that the veteran's circulatory disorders were related to 
service, but rather were caused by a hereditary Protein-S 
deficiency.  Likewise, the only evidence of record linking 
the veteran's circulatory disorders to his period of active 
service are his own statements.  The veteran, as a lay 
person, is not competent to offer an opinion that requires 
medical expertise, such as the underlying cause of his 
circulatory disorders.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In the absence of competent medical 
evidence linking his disorder to his period of active 
service, the veteran's claim was not well-grounded, and was 
denied.

Accordingly, the Board's conclusion that the veteran's 
circulatory disorders were not incurred in or aggravated by 
service was not an "undebatable" error.  The January 29, 
1998 Board decision was consistent with and supported by the 
law then applicable for determining whether the veteran had 
met his burden for a grant of service connection for a 
circulatory disorder.  Therefore, the Board finds that the 
denial of entitlement to service connection for a circulatory 
disorder was a reasonable exercise of adjudicatory judgment 
and did not involve CUE.
  
Likewise, the Board also notes that the argument raised by 
the veteran and his representative relates to the 
interpretation and evaluation of the evidence.  In this 
respect, the veteran has raised a generic allegation of error 
concerning the January 29, 1998 Board decision, but not 
necessarily the discrete issue of CUE.  The veteran has 
alleged that the decision was the product of error 
essentially because the Board did not conclude that the 
veteran developed a circulatory disorder as a result of his 
period of active service.  Instead, the Board concluded that 
the veteran's circulatory disorder was attributable to a 
hereditary disorder and that there was no evidence of a nexus 
opinion linking the veteran's circulatory disorder to his 
period of active service.  The veteran's argument represents 
an example of disagreement as to how the evidence was 
interpreted and evaluated and as such cannot constitute a 
basis for a finding of CUE. See 38 C.F.R. § 20.1403(d)(3); 
see also Luallen, supra.

After careful review of the evidence of record, the Board 
concludes that the veteran has not set forth specific 
allegations of error, either of fact or law, in the January 
29, 1998 Board decision.  In the absence of any additional 
allegations, the motion is denied.


ORDER

The motion for revision of the January 29, 1998 Board 
decision on the grounds of clear and unmistakable error is 
denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 


